ICJ_017_MinquiersEcrehos_FRA_GBR_1953-01-29_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ECREHOUS
(ROYAUME-UNI / FRANCE)

ORDONNANCE DU 29 JANVIER 1953

1953

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF JANUARY 29th, 1953

SOCIÉTÉ D’ÉDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A, W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire des Minquiers et des Écréhous,
Ordonnance du 29 janvier 1953: C.I. J. Recueil 1953, p. 4.»

This Order should be cited as follows :

“The Minquiers and Ecrehos case,
Order of January 2gth, 1953: 1.C.]. Reports 1953, p. 4.”

 

N° de vente: 99
Sales number

 

 

 
INTERNATIONAL COURT OF jUSTICE

YEAR 1953

January 29th, 1953

THE MINQUIERS
AND ECREHOS CASE
(UNITED KINGDOM /FRANCE)

ORDER

The Vice-President of the International Court of Justice, Acting
President in this case,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court ;

Having regard to the Special Agreement concluded on Decem-
ber 2gth, 1950, between the Government of tne French Republic
and the Government of the United Kingdom of Great Britain
and Northern Ireland, concerning the Minquiers and Ecrehos case,

Having regard to the Orders of June 26th, 1952, and of
August 27th, 1952, respectively fixing and extending the time-
limits for the filing of the Reply and the Rejoinder in this case,

Whereas the Agent for the Government of the French Republic
has, by letter dated January 19th, 1953, requested that the time-
limit for the filing of the Rejoinder be extended from March 6th,
1953, to March 28th, 1953,

Whereas by letter of January 27th, 1953, the Agent for the
Government of the United Kingdom, to whom the said request

4

1953
January 29th
General List:

No. 17
ORDER OF 29 I 53 (MINQUIERS AND ECREHOS) 5

had been communicated, replied that his Government had no
objection to the aforesaid extension ;

Fixes March 28th, 1953, as the time-limit for the filing of the
Rejoinder of the Government of the French Republic.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-ninth day of January,
one thousand nine hundred and fifty-three, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and to the Government of the
French Republic, respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
